10/06/2020



                                                                                   Case Number: DA 20-0321




       IN THE SUPREME COURT OF THE STATE OF MONTANA
                        No. DA 20-0321

 JULIE A. AND SCOTT R. FILLINGHAM, DAVID B. AND GEORGINE L.
 FORGATCH, AND CHET WENZEL,

                     Plaintiffs/Appellants,

       v.

 INTERMOUNTAIN INDUSTRIAL, INC., a Montana Corporation,

                     Defendant/Appellee.

                        ORDER DISMISSING APPEAL


      Pursuant to the parties’ Stipulation for Dismissal and good cause appearing,

      IT IS HEREBY ORDERED that this matter is dismissed with prejudice, with

each party to bear its own attorneys’ fees and costs.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             October 6 2020